Citation Nr: 1223377	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-28 346	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for traumatic arthritis, lumbar spine (low back disability).

2.  Entitlement to an initial increased rating for spondylosis of the cervical spine,  currently evaluated as 20 percent disabling.

3.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.

4.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty for more than 25 years prior to his retirement in November 1991.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs Regional Office in Houston, Texas, that, in pertinent part, granted service connection for cervical spine disability, and assigned a 10 percent evaluation, increased the evaluation of the service-connected lumbar spine disability to 20 percent disabling, effective August 19, 2005, continued a noncompensable evaluation for bunionectomy, right first toe, decreased the evaluation for bilateral hearing loss to noncompensable, effective October 27, 2005, and denied entitlement to service connection for a bilateral knee disability.  The Veteran filed a notice of disagreement with respect to his hearing loss, bunionectomy, knee and neck and back claims.  The RO issued a statement of the case dated in August 2008 in connection with the Veteran's hearing loss, bunionectomy, knee and low back claims, and the Veteran submitted his substantive appeal in September 2008.  

In July 2011, the RO restored a 10 percent evaluation for bilateral hearing loss, effective from the date of the reduction and increased the evaluation of the bunionectomy, right first toe, to 10 percent disabling, effective September 8, 2005.  It was concluded that this was a complete award of the benefit sought with regard to these issues.  While the Board agrees that the 10 percent evaluation is the maximum schedular rating for the bunionectomy (the rating is equivalent to the evaluation for amputation of the great toe), higher evaluations are available for bilateral hearing loss.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board notes that the Veteran, in his notice of disagreement dated in February 2007, indicated that his hearing loss had worsened over the last five years and deserved a higher rating.  

In November 2011, the RO increased the evaluation of the cervical spine disability to 20 percent disabling, effective July 26, 2011.  In November 2011, the RO issued a supplemental statement of the case addressing this matter and in January 2012, the Veteran's representative submitted a statement arguing for a higher rating, which was accepted as a substantive appeal for an increased rating for cervical spine disability.

In his September 2008 Substantive Appeal, the Veteran requested the opportunity to testify at a hearing before a Veterans Law Judge at the local VA office.  In March 2012, the Veteran testified before the undersigned Veterans Law Judge concerning the issues of a higher evaluation for the service-connected low back disability and service connection for bilateral knees.  A transcript of these proceedings has been associated with the Veteran's claims file.  At the hearing additional evidence was submitted, accompanied by a waiver of RO consideration.  In addition, the record was held open 30 days in order to allow the Veteran time to submit additional relevant evidence.  

The issues of entitlement to an increased rating for bilateral hearing loss and entitlement to service connection for a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At a hearing before the Board in March 2012, the Veteran indicated that he wished to withdraw his claim of entitlement to a higher initial evaluation for spondylosis of the cervical spine.

2.    Degenerative disc disease of the lumbar spine is manifested by limitation of motion with pain and some flare-ups, but without objective evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable or unfavorable ankylosis of the thoracolumbar or entire spine; or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran (or his or her representative) concerning the issue of entitlement to service connection for a higher initial evaluation for spondylosis of the cervical spine, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for a rating in excess of 20 percent for traumatic arthritis, lumbar spine, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, the record indicates that, at a hearing before the Board in March 2012, the Veteran indicated that he wished to withdraw his claim of entitlement to a higher initial evaluation for spondylosis of the cervical spine. 

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim, and it is dismissed.

II.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in September 2005, November 2007, June 2008, July, September, and October 2009, and August 2010, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his lumbar spine claim.  And he was afforded the opportunity to testify at a hearing before the Board in March 2012.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

 The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claim adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

III. Analysis.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

In this regard, the Board notes that the Court, in Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011), recently held that, although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  See also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant); Spurgeon v. Brown, 10 Vet. App. 194 (1997) (38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this regard, the Board notes that, the Court has recently held that the application of  38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

Here, the Veteran's back disability is currently evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5237.  The Veteran argues that a rating in excess of 20 percent is warranted for his back disability.

The Veteran's disability may be evaluated (preoperatively or postoperatively) either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome can also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Such provides that a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the last 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

The medical evidence in this case consists of VA examinations dated in October 2005, April 2010, and July 2011, as well as VA and private treatment records.

In the October 2005 VA examination, the Veteran reported complaints of stiffness and weakness of the lower lumbar area since 1989.  He indicated that he had a motor vehicle accident at the time that exacerbated his low back pain.  The Veteran reported that he had right leg pain that stopped in 1989 or 1990.  The Veteran indicated complaints of dull pain that would flare to 6/10 every three to four months and last for one to two days.  The Veteran reported no incapacitating days, and no weakness, numbness, bowel or bladder complaints, or erectile dysfunction. The examiner stated that the Veteran had not had back surgery.  The Veteran reported no falls, but that he was occasionally unsteady.  Upon examination, the Veteran was noted to walk with a non antalgic gait and there was symmetry in appearance a rhythm of spinal motion.  Range of motion testing revealed forward flexion of 0-60 with pain, and pain from 60-70 degrees flexion, extension was 0-30 degrees, left lateral flexion was 0-20 degrees, right lateral flexion was 0-15 degrees, and right and left rotation were 0-20 degrees.  There was pain on terminal portions of range of motion.  There was no fatigue, weakness or lack of endurance following repetitive use, and there was no palpable spasm.  There was diffuse tenderness to the lower lumbar spine and to the left paraspinals.  Sensation was intact to the bilateral lower extremities.  Reflexes were 1+ at the knees and 0+ at the ankles bilaterally.  X-rays revealed mild hypertrophic spondylosis.  The Veteran was diagnosed with degenerative joint disease of the lumbar spine of mild to moderate severity.  

The April 2010 examiner noted that the Veteran was seeking service connection for right lower extremity peripheral neuropathy as secondary to his service-connected low back disability.  The Veteran reported no radicular symptoms related to his back.  He did indicate occasional right buttocks pain, but reported that it never went down his leg.  The examiner noted that the Veteran had no recent treatment or evaluation for his back.  He described stiffness in his back, but also indicated that nothing in particular aggravated his back.  The Veteran reported no night pain and no bowel or bladder problems, and described no flare-ups or incapacitating events.  The examiner indicated that there was no numbness, other than that associated with his bunionectomy, tingling or weakness associated with neuropathy or radiculopathy in either foot.  He had no other complaints related to his nerves.  Examination indicated tenderness on palpation of the right sciatic notch, mildly positive straight leg raising on the right at 80 degrees, which produced buttock pain only.  Deep tendon reflexes were trace at the knees and ankles bilaterally, and toes were downgoing bilaterally.  There was no increased tone or clonus.  Motor function was 5/5 in all muscle groups in the lower extremities.  Pelvis was normal. There was some straightening of the normal lumbar lordosis, but no tenderness to palpation or spasms was noted.  The Veteran had normal gait and heel-toe walk without any difficulty, and sensation was intact throughout with the exception of an area related to his bunionectony scar.  Range of motion testing revealed forward flexion of 0-60 with pain, extension was 0-10 degrees, left and right lateral flexion was 0-25 degrees, and right and left rotation were 0-25 degrees.  There was stiffness at the end points, but no pain, fatigue, weakness or incoordination with repetitive motion.  The Veteran was indicated to have degenerative disc disease of the lumbar spine.  After examination, the examiner stated that there was specifically no evidence either by history or physical examination consistent with peripheral neuropathy in either lower extremity.  

Finally, the Veteran was examined by VA in July 2011.  The Veteran reported that his lower back hurt a lot and that prolonged standing aggravated his condition.  The Veteran indicated that he would occasionally get a sharp pain in the right lumbar area that would shoot around to his abdominal area.  The Veteran reported having trigger point injections 6 months prior to the right paraspinal muscles, which helped for awhile.  The examiner stated that the Veteran had no other recent treatment or recent MRI or x-rays.  The examiner indicated that the Veteran's back did not wake him up at night and that infrequently he would get right buttock pain, which would go down to posterior mid-thigh, but not past the knee.  There were no bowel or bladder problems.  On examination, the Veteran had deep tendon reflexes of 1+ at the knees and absent at the ankles.  Toes were downward bilaterally and there was no increased tone or clonus.  He had negative Hoffman sign.  Sensation was intact in the lower extremities, and straight leg raising was negative bilaterally.  Motor function was 5/5 in the lower extremities.  There was tenderness to palpation in the right trapezius and in the midline at approximately L3 on the right.  There were no spasms.  Range of motion testing revealed forward flexion of 0-60 with pain, extension was 0-10 degrees, left and right lateral flexion was 0-20 degrees, and right and left rotation were 0-20 degrees.  There was pain at the endpoint, but no increased pain, fatigue, weakness or incoordination with repetitive motion.  The Veteran was indicated to have spondylosis of the lumbar spine.

The Veteran's outpatient records were also reviewed, but did not indicate symptoms substantially different than those discussed in the examination reports noted above. 

Under the General Rating Formula, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent.  In this regard, the evidence of record fails to demonstrate forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable or unfavorable ankylosis of the thoracolumbar or entire spine.  Specifically, the evidence shows that the Veteran has range of motion of 60 degrees flexion in his spine, with some pain, but no increased pain, fatigue, weakness or incoordination with repetitive motion

The Board finds that the Veteran experiences limitation of motion with pain as a result of his back disability.  However, as he does not have forward flexion of the thoracolumbar spine limited to 30 degrees or less, even in contemplation of limitation of range of motion due to pain, nor is there favorable or unfavorable ankylosis of the thoracolumbar or entire spine.  As such, he is not entitled to a rating in excess of 20 percent.  See DeLuca, supra.

Additionally, the Board notes that, under Note (1) of the General Rating Formula, any associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  Therefore, the Board has considered whether such results in any associated objective neurological abnormalities that warrant separate ratings.  In this regard, the Board notes that the Veteran has been service-connected for sensory deficit, left thigh (claimed as peripheral neuropathy of the left lower extremity), associated with traumatic arthritis, lumbar spine.  Therefore, no further evaluation regarding associated objective neurological abnormalities of the left lower extremity is required.

With respect to the right lower extremity, the Board notes that the Veteran was noted to get right buttock pain, which would go down to posterior mid-thigh, but not past the knee.  However, no radiculopathy has been diagnosed, and there is no indication that any radiculopathy is associated specifically with the service-connected lumbar spine disability.  In this regard, the Board notes that the April 2010 VA examination indicated no peripheral neuropathy in the lower extremities.  The objective medical evidence of record fails to demonstrate that the Veteran's lumbar spine disability results in any associated objective neurological abnormalities, other that the service-connected left thigh disability, that warrant separate ratings.  

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his back disability under the General Rating Formula for Diseases and Injuries of the Spine.

The Board has also considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In this regard, the Board observes that the Veteran reported that he experienced flare-ups, but also consistently denied that he had any incapacitating episodes.  Neither the Veteran nor the examiners indicated that bed rest was prescribed by a physician.  As no incapacitating episodes, meaning a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician, have been indicated, the Veteran is not entitled to a rating in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Finally, the Board notes that no higher evaluation is warranted under Diagnostic Code 5010 for traumatic arthritis, as the Veteran has already been assigned a 20 percent evaluation.

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected back disability; however, the Board finds that his symptomatology was stable for the evaluation period in this case.  Therefore, assigning additional staged ratings for such disability is not warranted. 

Additionally, the Board has specifically considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine whether an increased evaluation may be warranted.  However, the Board finds that the 20 percent evaluation adequately takes the Veteran's noted complaints of pain into consideration.  And the VA examiners all consistently found that, while there was some pain, there was no fatigue, weakness or incoordination with repetitive motion. Therefore, the Board holds that additional evaluation in consideration of DeLuca and applicable VA code provisions is not warranted.  See also 38 C.F.R. § 4.7.  

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected disability are contemplated in the rating assigned.  There is no indication that pain, due to disability, causes functional loss greater than that contemplated by the evaluations assigned by the RO.  See 38 C.F.R. § 4.40; DeLuca v. Brown, supra. See also 38 C.F.R. § 4.7; see also Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Board has also considered that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Moreover, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011). However, as the Veteran has already been assigned a compensable evaluation under VA's Rating Schedule, 38 C.F.R. § 4.59 is of no benefit to the Veteran in the present case.

In sum, based upon a thorough review of the evidence of record, the Board finds that the preponderance of medical evidence is against the appellant's claim.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the appellant's claims, the doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board notes that the VA examinations of the Veteran appear to have been conducted without the benefit of reviewing of the Veteran's claims file.  However, the Board notes that the Court in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.  A review of the Veteran's claims file, while desirable, was not necessary to the successful evaluation of the Veteran's claim.  The findings regarding the Veteran's back disability are not undermined by a failure to review the Veteran's claims file.  

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with the lumbar myositis is severe.

The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected back disability is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability due to service-connected disability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   On the March 2010 VA psychiatric examination, it was noted that the Veteran was currently employed and there is no suggestion in the evidence of record that the Veteran is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  Therefore, the Board finds that no further consideration of a TDIU is warranted.  


ORDER

The appeal concerning the claim for entitlement to a higher initial evaluation for spondylosis of the cervical spine is dismissed.

A rating in excess of 20 percent for traumatic arthritis, lumbar spine, is denied.


REMAND

With respect to the Veteran's claim for a higher evaluation for bilateral hearing loss, the Board notes that the Veteran, in his Substantive Appeal dated in September 2008, requested a hearing before the Board at the local Regional Office.  38 C.F.R. § 20.703.  The July 2011 rating action misled the Veteran by indicating the restoration of the 10 percent rating for hearing loss was a complete award of the benefit sought.  While the Veteran was afforded a hearing dated in March 2012 on other issues on appeal, the Veteran has yet to be afforded a hearing on these issues.  Based on the foregoing, the Board concludes that this issue should be remanded so that the Veteran is scheduled for a hearing before a Veteran's Law Judge at the RO.  

With respect to the claim of service connection for bilateral knee disability, the Veteran testified before the Board that his knee problems began in service in 1966-67.  He reported that as part of his service, he carried heavy packs for several months while in an infantry battalion.  He indicated that he did not seek medical attention for this pain.  After service, the Veteran indicted that his knees worsened and that he had surgery in 2005 on his right knee.  The Veteran also reported that before the surgery, he injured his right knee when getting in the back of his truck.  He felt a pop and it swelled within 24 hours.  The Veteran testified that this aggravated his already painful knees.  The Veteran was not provided with a VA examination in connection with his claim.

The Board notes that the Veteran has been treated at the Houston VA Medical Center.  The Veteran also reported ongoing treatment at Conroe Regional Medical Center.  Updated records from the VA and from Conroe Regional Medical Center should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a hearing before a Veterans Law Judge at the RO in connection with his claims for higher evaluations for bunionectomy and hearing loss.  

2.  Obtain the Veteran's treatment records from the Houston VA Medical Center dated from September 2011 to present and associate them with the claims file.  

3.  After obtaining any necessary authorization from the Veteran, obtain records from the Conroe Regional Medical Center dated from March 2011 to present and associate them with the claims file. 

4.  Thereafter, arrange for an appropriate VA examination for the purpose of determining whether the Veteran has a bilateral knee disability that is related to the Veteran's military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

For any knee disability found, the examiner should indicate whether it had its clinical onset during active duty or is otherwise related to the Veteran's military service.  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  The examiner is also asked to comment on the Veteran's testimony before the Board that he had knee pain in service beginning in approximately 1966-67 as a result of carrying heavy pack for several months.

5.  Thereafter, the RO should re-adjudicate any issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


